

 
EXHIBIT 10.2
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.


CONFIDENTIAL
 
EXECUTION VERSION



 
AMENDED AND RESTATED AIRLINE SERVICES AGREEMENT
 
 
BETWEEN
 
 
MOKULELE FLIGHT SERVICE, INC. AND
 
 
SHUTTLE AMERICA CORPORATION
 
 


 
 


 
 


 
 


 
 
DATED AS OF OCTOBER 8, 2008
 

 
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AIRLINE SERVICES AGREEMENT
 
This Amended and Restated Airline Services Agreement (this “Agreement”), dated
as of October 8, 2008 (the “Effective Date”), is between Mokulele Flight
Service, Inc., a Hawaii corporation (“Mokulele”), and Shuttle America
Corporation, an Indiana corporation (“Shuttle”) and acknowledged by Republic
Airline, Inc. (“RAI”).
 
WHEREAS, Mokulele and RAI entered into that certain Airline Services Agreement,
dated as of October 1, 2008 (“Original Airline Services Agreement”);
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter contained, RAI and the parties agree to
amend and restate the Original Airline Services Agreement in its entirety as
follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms used in this Agreement (including, unless otherwise defined
therein, in the Schedules, Appendices and Exhibits to this Agreement) shall have
the meanings set forth in Exhibit A hereto.
 
ARTICLE II
AIRLINE SERVICES, SCHEDULES AND FARES
 
Section 2.01 Capacity Purchase.  Mokulele agrees to purchase the capacity of
each Covered Aircraft for the period beginning on the date such aircraft is
presented for service by Shuttle under this Agreement and ending on the last day
of the Term, in each case unless such aircraft is earlier withdrawn pursuant to
Article VIII, all under the terms and conditions set forth herein and for the
consideration described in Article III.  Subject to the terms and conditions of
this Agreement, Shuttle shall provide all of the scheduled service capacity of
the Covered Aircraft solely to Mokulele and use the Covered Aircraft solely to
operate the Scheduled Flights.  Except as provided in Section 2.01(e), the
Covered Aircraft may not be used by Shuttle for any other purpose without the
express prior written consent of Mokulele.  During the Term (as such term is
defined in Section 8.01) and so long as Mokulele is not in default under this
Agreement or the Loan Agreement (as such term is defined in Section 2.05),
Shuttle shall not enter into any agreement with any other air carrier to operate
aircraft on routes within the state of Hawaii.
 
(a) Fares, Rules and Seat Inventory; Reservations Capabilities.  Mokulele shall
establish and publish all fares and related tariff rules for all seats on the
Covered Aircraft.  Shuttle shall not publish any fares, tariffs, or related
information for the Covered Aircraft.  In addition, Mokulele shall have complete
control over all seat inventory and revenue management decisions for the Covered
Aircraft, including overbooking levels, discount seat levels and allocation of
seats among various fare buckets.  All costs associated with system
configuration and interface for Mokulele’s requirements will be paid directly by
Mokulele.
 
(b) Flight Schedules.  Mokulele shall, in its sole discretion, establish and
publish all schedules for the Covered Aircraft (such scheduled flights, together
with Charter Flights and ferry flights required to accommodate such scheduled
flights and Charter Flights or otherwise made at Mokulele’s request, referred to
herein as “Scheduled Flights”), including determining the city-pairs served,
frequencies, utilization and timing of scheduled arrivals and departures, and
shall, in its sole discretion, make all determinations regarding the
establishment and scheduling of any Charter Flights arranged by Mokulele;
provided that such schedules shall be subject to Reasonable Operating
Constraints.  Shuttle shall remain in sole operational control of the Covered
Aircraft at all times.  Subject to the notice requirement set forth in Section
4.08 regarding international service, Mokulele will provide Shuttle with a
preliminary schedule in a Standard Schedule Input Message (“SSIM”) file format
or Microsoft Excel format 45 days prior to the first day of the month to which
the preliminary schedule relates.  Shuttle will review the proposed schedule and
provide feedback to Mokulele no later than 14 days following receipt of the
preliminary schedule by Shuttle.  Mokulele will send Shuttle a Final Monthly
Schedule, together with operational assumptions for the month (the “Operational
Assumptions”), including without limitation the weighted average number of
Covered Aircraft, estimated passengers, revenue passenger miles, departures,
block hours, and flights hours, based on the Final Monthly Schedule, no later
than two Business Days following receipt of Shuttle’s comments to the
preliminary schedule.  Following delivery of the Final Monthly Schedule,
however, Mokulele may make such adjustments to the proposed Final Monthly
Schedule as it deems appropriate (subject to Reasonable Operating Constraints).
 
(c) Start Up Dates.  The Covered Aircraft shall be placed into service under the
terms and conditions of this Agreement on such dates as are provided on Exhibit
B.
 
(d) Spare Aircraft.  The Spare Aircraft shall be used by Shuttle solely as an
operational and maintenance spare to replace Covered Aircraft that are out of
service due to scheduled maintenance, unscheduled maintenance or aircraft damage
or to cover for other irregular operations, provided, there shall be no Spare
Aircraft available for operations hereunder on or after March 1, 2009.
 
(e) Shuttle Charters or Other Operations.  Shuttle shall be permitted to operate
the Covered Aircraft to fly charters so long as such operation does not
adversely affect the performance by Shuttle of its obligations under this
Agreement.
 
Section 2.02 Flight-Related Revenue.  [*], Shuttle acknowledges and agrees that
all revenues resulting from the sale and issuance of passenger tickets
associated with the operation of the Covered Aircraft and all other sources of
revenue associated with the operation of the Covered Aircraft, including without
limitation fees related to ticket changes, unaccompanied minors, excess baggage
and nonrevenue pass travel, revenues relating to the transportation of cargo or
mail, and revenues associated with food, beverage, passenger entertainment,
duty-free services, and guaranteed or incentive payments from airport, local or
municipal authorities in connection with scheduling flights to such airport or
locality, are the sole property of and shall be retained by Mokulele (or, if
received by Shuttle, shall be promptly accounted for and remitted to Mokulele).
 
Section 2.03 Pass Travel.  Shuttle operational personnel traveling to provide
critical repair services, management personnel traveling on business in
connection with this Agreement, and dead heading Shuttle crews will be entitled
to travel on flights operated by Shuttle or Mokulele as “must ride”
passengers.  Commuting Shuttle crew members and all other Shuttle employees will
be entitled to travel on Mokulele and Mokulele Connect flights at a priority
category one level below the lowest category for Mokulele employees and subject
to the fare policies applicable to individuals traveling at that priority
level.  To the extent permitted by existing arrangements, Mokulele employees
will be entitled to (x) travel on Scheduled Flights operated by Shuttle under
the category of travel and fare policies to which they are entitled to travel on
Mokulele flights, and (y) will be entitled to travel on all other Shuttle
operated flights at a category one level below the lowest category for Shuttle
employees.
 
Section 2.04 Conversion of Covered Aircraft.  Mokulele will be responsible for
all costs and expenses of preparing each Covered Aircraft prior to its being
placed into service hereunder in accordance with the specifications and cabin
configurations as required by Exhibit C.
 
Section 2.05 Conditions Precedent.  As conditions precedent to the obligations
of Shuttle pursuant to this Agreement, Mokulele shall (i) enter into an
administrative services agreement in form and substance satisfactory to Shuttle
in respect of certain administrative and support services to be provided to
Mokulele by Shuttle and (ii) enter into a loan agreement in form and substance
satisfactory to Shuttle in respect of the proposed financing by Shuttle (the
“Loan Agreement”) and satisfy all conditions precedent therein; provided that
Shuttle may terminate this Agreement if the foregoing conditions precedent are
not satisfied on or prior to October 12, 2008.  In the event of such a
termination by Shuttle, Mokulele shall reimburse Shuttle for expenses incurred
by Shuttle or its Affiliates (including reasonable expenses of counsel) in
connection with (x) the negotiation of this Agreement, the Loan Agreement and
all related agreements and (y) preparations by Shuttle to perform any of the
foregoing; provided that such reimbursement shall not exceed [*].
 
ARTICLE III
SHUTTLE COMPENSATION
 
Section 3.01 Base and Incentive Compensation.  For and in consideration of the
aircraft and services to be provided by Shuttle hereunder, Mokulele shall pay
Shuttle the base and incentive compensation as provided in Exhibit D hereto,
subject to the terms and conditions set forth in this Article III.
 
*Confidential

--------------------------------------------------------------------------------


Section 3.02 Periodic Adjustment of Base Compensation.  The rates under this
Agreement set forth in Appendix 1 to Exhibit D hereto shall remain in effect
throughout the Term of this Agreement, provided, the rates on Appendix 1 to
Exhibit D hereto will be adjusted from time to time as described in Exhibit D,
and, provided further, that the rates on Appendix 1 to Exhibit D designated as
“Subject to Escalation” will remain in effect through December 31, 2008, and
thereafter shall be adjusted on each January 1, beginning with January 1, 2009,
as follows:  the new rates, applicable beginning on such January 1, shall equal
the rates in effect on the immediately preceding December 31 multiplied by ([*]
+ (Annual Change in PPI [*])), where PPI = the annual Producer Price Index,
Commodities, Finished Goods (not seasonally adjusted), Series ID:  WPUSOP3000 as
published by the Bureau of Labor Statistics for January of the applicable year,
provided further, annual adjustments will not decrease from the prior year and
will not increase more than [*] over the prior year.  Adjustments will be
calculated as soon as the PPI for the prior year is published by the Bureau of
Labor Statistics and the adjusted rates will be applied retroactively to the 1st
day of the calendar year and paid as part of the next monthly payment.
 
Section 3.03 Shuttle Expenses.  Except as provided otherwise in Section 3.04,
Shuttle shall pay in accordance with commercially reasonable practices all
expenses incurred in connection with Shuttle’s provision of Regional Airline
Services.
 
Section 3.04 Mokulele Expenses
 
(a) Certain Expenses.  Mokulele shall incur directly those expenses relating to
the Regional Airlines Services that are described in Paragraph 6 of Exhibit D.
 
(b) Design Changes.  Mokulele shall be responsible for any reasonable
out-of-pocket expenses relating to interior and exterior design changes to the
Covered Aircraft and other product-related changes required by Mokulele,
including facility-related design changes and the cost of changes in aircraft
livery, in each case that occur outside of the Covered Aircraft specifications,
livery and other requirements of Exhibit C to this Agreement or as otherwise
specified in this Agreement.
 
Section 3.05 Audit Rights; Financial Information.  Shuttle shall make available
for inspection by Mokulele and its outside auditors and advisors, within a
reasonable period of time after Mokulele makes a written request therefor, all
of Shuttle’s books and records (including all financial and accounting records
and operations reports, and records of other subsidiaries or affiliates of
Shuttle, if any) as necessary to audit any reimbursement of Pass-Thru Costs or
other expenses set forth in Paragraph 6 of Exhibit D hereto.  In connection with
such audit, Mokulele and its outside auditors and advisors shall be entitled to
make copies and notes of such information as they deem necessary and to discuss
such records with Shuttle’s Chief Financial Officer or such other employees or
agents of Shuttle knowledgeable about such records.  Upon the reasonable written
request of Mokulele or its outside auditors or advisors, Shuttle will cooperate
with Mokulele and its outside auditors and advisors to permit Mokulele and its
outside auditors and advisors access to RAI Holding’s outside auditors for
purposes of reviewing such records.
 
Section 3.06 Billing and Payment; Reconciliation.
 
(a) Billing and Payment.  No later than ten calendar days prior to the beginning
of the month covered by a Final Monthly Schedule and the Operational Assumptions
for a given month pursuant to Section 2.01(b), Shuttle shall present a
reasonably detailed written invoice for amounts due under this Agreement in
respect of the Base Compensation for the Scheduled Flights during the month to
which such Final Monthly Schedule and Operational Assumptions pertain,
calculated in accordance with Paragraph 2 of Exhibit D.  Mokulele shall pay
Shuttle the amount due under such invoice (the “Invoiced Amount”), subject to
Mokulele’s right to dispute any calculations set forth on such invoice that do
not comply with the terms of this Agreement, net of amounts owed by Shuttle to
Mokulele, as follows:
 
(i) Thirty-four percent (34%) of the Invoiced Amount on the later of the first
Business Day of the covered month or the third Business Day following receipt by
Mokulele of the invoice, by electronic transfer of funds to a bank account
designated by Shuttle;
 
(ii) Thirty-three percent (33%) of  the Invoiced Amount on the 10th calendar day
of the covered month, or if such day is not a Business Day, the next Business
Day thereafter, by electronic transfer of funds to a bank account designated by
Shuttle; and
 
(iii) Thirty-three percent (33%) of the Invoiced Amount on the 20th calendar day
of the covered month, or if such day is not a Business Day, the next Business
Day thereafter, by electronic transfer of funds to a bank account designated by
Shuttle.
 
(b) Reconciliation.  Not later than 15 days following the end of each month,
Shuttle and Mokulele shall reconcile actual amounts due in respect of such month
for the Fixed Cost and Variable Cost elements set forth in Appendix 1 to Exhibit
D with the estimated amounts included in the Invoiced Amount for such elements
for such month in accordance with the terms and conditions set forth in Exhibit
D.  On or before the 5th day following the end of such reconciliation period (or
if such day is not a Business Day, the next Business Day), such reconciled
amounts for such month to the extent applicable:  (i) shall be paid by Mokulele
to Shuttle, together with any payment to be made by Mokulele pursuant to Section
3.06(a)(iii) above, or (ii) shall be paid by Shuttle to Mokulele or set off by
Mokulele against any other amounts owing to Shuttle under this Agreement.
 
(c) Reimbursed Costs.  From time to time it is anticipated that Shuttle may
incur certain costs and expenses in connection will the provision of Regional
Airline Services under this Agreement for which Shuttle will be reimbursed by
Mokulele.  These costs and expenses are indicated as “Pass-Thru Costs” on
Appendix 1 to Exhibit D.  Shuttle will pay all Pass-Thru Costs in advance, and
will submit to Mokulele an invoice together with all supporting documentation
for all Pass-Thru Costs incurred.  Mokulele will reimburse Shuttle for all
uncontested Pass-Thru Costs within five Business Days following receipt of the
invoice and supporting documentation by electronic transfer of funds to a bank
account designated by Shuttle will provide any additional supporting information
and documentation to Mokulele for any Pass-Thru Costs contested by Mokulele at
Shuttle’s earliest convenience.  Any disputed Pass-Thru Costs not resolved
within 30 days of receipt of the invoice by Mokulele will be resolved in
accordance with the arbitration provisions of this Agreement.
 
*Confidential

--------------------------------------------------------------------------------


Section 3.07 Security Payment. Mokulele shall pay Shuttle the sum of [*] by
paying [*] on or prior to each date on which a Covered Aircraft (as described by
Exhibit B) is placed into service hereunder (such amounts collectively referred
to herein as the “Security Payment”); [*].  The Security Payment shall be the
property of Shuttle.  If a default by Mokulele shall occur hereunder and be
continuing, then, in addition to any other rights that Shuttle may have
hereunder or under applicable law, Shuttle may at any time as an agreed remedy
set off all or any portion of the amount of the Security Payment in full or
partial payment for amounts constituting or corresponding to any amounts owed by
Mokulele to Shuttle hereunder.  If Shuttle exercises any such right of set-off,
Mokulele shall immediately upon demand from Shuttle pay to Shuttle an amount
equal to such set-off.  [*].
 
Section 3.08 [*]
 
ARTICLE IV
SHUTTLE OPERATIONS AND AGREEMENTS WITH MOKULELE
 
Section 4.01 Crews, Etc.  Shuttle shall be responsible for providing all crews
(flight and cabin) and maintenance personnel necessary to operate the Scheduled
Flights and for all aspects (personnel and other) of dispatch control.  Flight
crews will be domiciled in Honolulu, Hawaii and any other location deemed
suitable for Shuttle’s staffing requirements.  Shuttle pilots will wear neutral
uniforms with Shuttle logo items.  Shuttle flight attendants will wear neutral
uniforms with accessories displaying approved Mokulele Marks and
designs.  Shuttle flight attendants will obtain Mokulele branded accessories
through Mokulele or its approved vendor (subject to the vendor’s approval), and
Mokulele will be responsible for all costs and expenses, including shipping,
relating to their orders.  Notwithstanding the foregoing, at its election,
Mokulele may provide alternative “Hawaii style” uniforms for pilots and flight
crew; provided that, any such alternate uniforms would be subject to the
approval of Shuttle and provided at the sole cost and expense of Mokulele.
 
Section 4.02 Governmental Regulations.  Shuttle has and shall maintain all
certifications, permits, licenses, certificates, exemptions, approvals, plans,
and insurance required by governmental authorities, including, without
limitation, FAA, DOT and TSA, to enable Shuttle to perform the services required
by this Agreement.  All flight operations, dispatch operations and all other
operations and services undertaken by Shuttle pursuant to this Agreement shall
be conducted, operated and provided by Shuttle in compliance with all U.S. and
foreign governmental laws, regulations and requirements, including, without
limitation, those relating to airport security, the use and transportation of
hazardous materials and dangerous goods, crew qualifications, crew training and
crew hours, the carriage of persons with disabilities and without any violation
of U.S. or foreign laws, regulations or governmental prohibitions.  All Covered
Aircraft shall be operated and maintained by Shuttle in compliance with all
laws, regulations and governmental requirements, Shuttle’s own operations
manuals and maintenance manuals and procedures, and all applicable equipment
manufacturers’ manuals and instructions.
 
Section 4.03 Quality of Service.  At all times, Shuttle shall provide Regional
Airline Services with appropriate standards of care, but in no event lower than
such standards provided by Shuttle for its other scheduled airline partners as
well as such standards held by Mokulele as of the date of this
Agreement.  Mokulele procedures, performance standards and means of measurement
thereof concerning the provision of air passenger and air cargo services shall
be applicable to all Regional Airline Services provided by Shuttle.  Shuttle
shall achieve at least the comparable quality of airline service as provided by
Shuttle for its other scheduled airline partners and by Mokulele, subject to
limitations imposed by the type of aircraft used by Shuttle and its route
network.  Shuttle shall comply with all airline customer service commitments and
policies of Mokulele as of the date hereof, including without limitation the
employee conduct, appearance and training policies in place as of the date
hereof, and shall handle customer-related services in a professional,
businesslike and courteous manner.  In connection therewith, Shuttle shall
maintain adequate aircraft staffing levels, to achieve a level of operations
that routinely meet or exceed the on-time performance Target Threshold and the
completion factor Target Threshold as set forth in Appendix 2 to Exhibit
D.  Shuttle shall provide Mokulele with timely communication regarding the
status of all Scheduled Flights.  At either party’s request, Shuttle and
Mokulele will meet to discuss and review Shuttle’s customer service and handling
procedures and policies and its employees’ conduct, appearance and training
standards and policies.  Mokulele shall give Shuttle not less than 15 days prior
written notice of any non-safety-related breach of this Section 4.03 prior to
exercising any remedy regarding such breach.
 
Section 4.04 Incidents or Accidents.  Shuttle shall promptly notify Mokulele of
all irregularities involving a Scheduled Flight or Covered Aircraft operated by
Shuttle, including, without limitation, aircraft accidents and incidents which
result in any damage to persons and/or property or may otherwise result in a
complaint or claim by passengers or an investigation by a governmental agency or
authority.  Shuttle shall furnish to Mokulele as much detail as practicable
concerning such irregularities and shall cooperate with Mokulele at Shuttle’s
own expense in any appropriate investigation.  Mokulele shall promptly notify
Shuttle of all irregularities involving ground handling in respect of Scheduled
Flights or Covered Aircraft, including, without limitation, accidents and
incidents which result in any damage to persons and/or property or may otherwise
result in a complaint or claim by passengers or an investigation by a
governmental agency or authority.  Mokulele shall furnish to Shuttle as much
detail as practicable concerning such irregularities and shall cooperate with
Shuttle at Mokulele’s own expense in any appropriate investigation.
 
Section 4.05 Emergency Response.  Shuttle shall adopt Mokulele’s Emergency
Response Plan for aircraft accidents or incidents.  In the event of an accident
or incident involving a Covered Aircraft or Scheduled Flight, Mokulele will have
the right to manage the emergency response efforts on behalf of Shuttle with
full cooperation from Shuttle and if such right is exercised, Shuttle
acknowledges and agrees that Mokulele representatives will conduct all public
communications, and that Shuttle will make no public statements, regarding such
accident or incident.
 
Section 4.06 Safety Matters.  In the event of a reasonable safety concern,
Mokulele shall have the right, at its own cost, to inspect, review, and observe
Shuttle’s operations of Scheduled Flights.  Notwithstanding the conduct or
absence of any such review, Shuttle is and shall remain solely responsible for
the safe operation of its aircraft and the safe provision of Regional Airline
Services, including all Scheduled Flights, and nothing in this Section 4.06 or
otherwise in this Agreement is intended or shall be interpreted to make Mokulele
responsible for such safety matters.
 
Section 4.07 Codeshare Terms.  Shuttle agrees to operate all Scheduled Flights
using the Mokulele flight code and flight numbers assigned by Mokulele, or such
other flight codes and flight numbers as may be assigned by Mokulele (to
accommodate, for example, a Mokulele alliance partner), and otherwise under the
codeshare terms set forth in Exhibit E.
 
Section 4.08 Slots and Route Authorities.  Should Mokulele schedule Covered
Aircraft on international routes, Mokulele will provide Shuttle notice of such
intent no fewer than 150 days in advance of the intended start date.  To the
extent permitted under applicable laws and regulations, Mokulele will obtain the
necessary slots, route authorities or other approval required for such service
at its own cost and expense, provided such items may be held and controlled by
Mokulele.  If it is required that Shuttle, as the operator of the Scheduled
Flights, obtain the authorities and approvals, or if Mokulele is prohibited from
holding such authorities and approvals in its own name, Shuttle will use its
commercially reasonable efforts to obtain all necessary licenses, permits, route
authorities or slots (collectively referred to as “Permits”) and complete all
necessary filings and registrations, and Mokulele shall reimburse Shuttle for
its reasonable costs and expenses, in order to obtain such Permits and initiate
such service.  During the Term, Shuttle will operate Scheduled Flights on these
routes solely on behalf of Mokulele.
 
Section 4.09 Use of Mokulele Marks.  Mokulele hereby grants to Shuttle the
non-exclusive and non-transferable rights to use the Mokulele Marks as provided
in, and Shuttle shall use the Mokulele Marks, in accordance with the terms and
conditions of Exhibit C.
 
Section 4.10 Use of Shuttle Marks.  Shuttle hereby grants to Mokulele the
non-exclusive and non-transferable rights to use the Shuttle Marks as provided
in, and Mokulele shall use the Shuttle Marks in accordance with, the terms and
conditions of Exhibit F.
 
Section 4.11 Catering Standards.
 
(a) Station Services.  Mokulele or its designated agents shall provide all
airport passenger and aircraft ground handling at all airports served by
Scheduled Flights.
 
(b) Onboard Services.  Mokulele will determine, in its sole discretion, and at
its sole cost, meal/beverage service parameters and scheduling for Scheduled
Flights.  Mokulele has the right to conduct onboard service audits on Scheduled
Flights to ensure service standards are being met.  Shuttle flight attendants
providing Regional Airline Services will be trained on meal and beverage service
procedures, including liquor and duty-free sales and cash handling, and will
collect all on-board revenue for liquor and duty-free sales.  Shuttle will
provide sufficient galley service ship’s equipment to operate onboard services,
such as ovens, coffee makers and trash bins.  Mokulele will provide all, at its
sole expense, liveried catering items, such as cups and napkins, and all food,
liquor and other beverage items.
 
*Confidential

--------------------------------------------------------------------------------


ARTICLE V
CERTAIN RIGHTS AND OBLIGATIONS OF MOKULELE
 
Section 5.01 Use of Covered Aircraft.  Shuttle agrees that, except as otherwise
directed or approved in writing by Mokulele in Mokulele’s sole discretion or as
provided in Section 2.01(e) herein with respect to the Spare Aircraft, the
Covered Aircraft may be used only to provide Regional Airline Services.
 
Section 5.02 Mokulele Obligations.  Mokulele shall provide to Shuttle, at no
cost to Shuttle, the following support services (either directly or by
contracting with third party vendors or by contracting with Shuttle pursuant to
a separately negotiated handling agreement):
 
(a) all airport passenger service and aircraft ground handling at all airports
served, including without limitation:
 
(i)  
all ticket counter and gate check-in services;

 
(ii)  
all passenger enplaning and deplaning services, including sky cap and wheelchair
services;

 
(iii)  
aircraft loading and unloading services, including airside busing;

 
(iv)  
passenger ticketing;

 
(v)  
jet bridges and air stairs, including maintenance and cleaning;

 
(vi)  
janitorial services;

 
(vii)  
deicing services;

 
(viii)  
aircraft towing and push back; and

 
(ix)  
airport security services.

 
(b) all Mokulele logo items, such as drink cups, napkins, pillows, blankets and
inflight magazines;
 
(c) lavatory service and light aircraft cleaning (“turn cleaning”) at Honolulu
International Airport (HNL), heavy interior cleaning at all aircraft overnight
locations that are not Shuttle maintenance locations, and, upon the written
request of Shuttle, at other cities served by the Covered Aircraft;
 
(d) denied boarding amenities and travel voucher compensation certificates
consistent with Mokulele customer service programs;
 
(e) customer reaccommodations due to schedule disruption;
 
(f) interface and all technological support necessary to ensure accurate and
reliable dynamic transfer of operational data from Mokulele to Shuttle’s system
operational control center in Indianapolis, Indiana, a data interface of
Shuttle’s ACARS to Mokulele’s reservation systems, and of Shuttle’s system
control with Mokulele’s flight information data;
 
(g) capital expenditures for aircraft ground handling;
 
(h) advertising and sales programs;
 
(i) operations space at Honolulu International Airport (HNL) (the “Honolulu
Operations Space”), including gates, holdrooms, and airport concourse space for
offices, break rooms, parts storage, crew lounges, and flight operations, all as
agreed to by the parties;
 
(j) hangar access as needed;
 
(k) nightly engine power washing program and exterior aircraft wash program;
 
(l) interface of Shuttle’s system control with Mokulele FLIFO data;
 
(m) hangar space for one RON Covered Aircraft at Honolulu International Airport
(HNL); and
 
(n) engine washes as required by Shuttle.
 
Section 5.03 Change of Control.  Upon the occurrence of a Change of Control of
Mokulele (excluding a Change of Control involving Shuttle or an affiliate of
Shuttle) without the prior written consent of Shuttle (such consent not to be
unreasonably withheld), Shuttle shall have the right to terminate this Agreement
on 90 days prior written notice, such notice to be delivered not later than 90
days after Shuttle becomes aware of such Change of Control (which termination
shall not be effective if the circumstances giving rise to such Change of
Control shall no longer exist on the 30th day after the written notice of
termination is delivered).
 
Section 5.04 Transfer of Assets.  Mokulele shall not enter into an agreement (or
series of agreements) to sell, assign transfer or convey substantially all of
its assets to any Person (excluding Shuttle or an affiliate of Shuttle) unless,
as part of such agreement, such Person agrees to assume any and all of
Mokulele’s rights, duties and obligations arising under this Agreement and
Shuttle consents in writing in advance to such sale, assignment, transfer or
conveyance.
 

--------------------------------------------------------------------------------


ARTICLE VI
INSURANCE
 
Section 6.01 Insurance Coverages.  During the Term, Shuttle shall maintain, or
cause to be maintained, in full force and effect for the Covered Aircraft
policies of insurance with insurers of recognized reputation and responsibility,
in each case in an amount and subject to such terms as are consistent with the
insurance carried on similar aircraft operated by Shuttle under similar
circumstances.
 
Section 6.02 Evidence of Insurance Coverage.  At the commencement of this
Agreement, and thereafter upon Mokulele’s reasonable request, Shuttle shall
furnish to Mokulele evidence of such insurance coverage, including certificates
certifying that such insurance and endorsements are in full force and effect.
 

--------------------------------------------------------------------------------


ARTICLE VII
INDEMNIFICATION
 
Section 7.01 Shuttle Indemnification of Mokulele.  Shuttle shall be liable for
and hereby agrees to fully defend, release, discharge, indemnify and hold
harmless Mokulele, its directors, officers, employees and agents from and
against any and all claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses of any kind, character or
nature whatsoever, including attorneys’ fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from Mokulele or its
directors, officers, employees or agents, including but not limited to, any such
losses, costs and expenses involving (i) death or injury (including claims of
emotional distress and other non-physical injury by passengers) to any person
including any of Shuttle’s or Mokulele’s directors, officers, employees or
agents, (ii) loss of, damage to, or destruction of property (including real,
tangible and intangible property, and specifically including regulatory property
such as route authorities, slots and other landing rights), including any loss
of use of such property, and (iii) damages due to delays in any manner, in each
case arising out of, connected with, or attributable to (x) any act or omission
by Shuttle or any of its directors, officers, employees or agents relating to
the provision of Regional Airline Services, (y) the performance, improper
performance, or non-performance of any and all obligations to be undertaken by
Shuttle or any of its directors, officers, employees or agents pursuant to this
Agreement, or (z) the operation, non-operation, or improper operation of the
Covered Aircraft or Shuttle’s equipment or facilities at any location, in each
case excluding only claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses to the extent resulting
from the gross negligence or willful misconduct of Mokulele or its directors,
officers, agents or employees (other than gross negligence or willful misconduct
imputed to such indemnified person by reason of its interest in a Covered
Aircraft).  Shuttle will use commercially reasonable efforts to cause and assure
that Shuttle will at all times be and remain in custody and control of all
aircraft, equipment, and facilities of, or operated by, Shuttle, and Mokulele
and its directors, officers, employees and agents shall not, for any reason, be
deemed to be in custody or control, or a bailee, of such aircraft, equipment or
facilities.
 
Section 7.02 Mokulele Indemnification of Shuttle.  Mokulele shall be liable for
and hereby agrees fully to defend, release, discharge, indemnify, and hold
harmless Shuttle, its directors, officers, employees, and agents from and
against any and all claims, demands, damages, liabilities, suits, judgments,
actions, causes of action, losses, costs and expenses of any kind, character or
nature whatsoever, including attorneys’ fees, costs and expenses in connection
therewith and expenses of investigation and litigation thereof, which may be
suffered by, accrued against, charged to, or recoverable from Shuttle, or its
directors, officers, employees or agents, including but not limited to, any such
losses, costs and expenses involving (i) death or injury (including claims of
emotional distress and other non-physical injury by passengers) to any person
including any of Shuttle’s or Mokulele’s directors, officers, employees or
agents, (ii) loss of, damage to, or destruction of property (including real,
tangible and intangible property, and specifically including regulatory property
such as route authorities, slots and other landing rights), including any loss
of use of such property, and (iii) damages due to delays in any manner, in each
case arising out of, connected with, or attributable to, (x) the performance,
improper performance, or nonperformance of any and all obligations to be
undertaken by Mokulele or any of its directors, officers, employees or agents
pursuant to this Agreement, (y) the operation, non-operation or improper
operation of Mokulele’s aircraft, equipment or facilities (excluding, for the
avoidance of doubt, Covered Aircraft and any equipment or facilities leased or
subleased by Mokulele to Shuttle) at any location, in each case excluding only
claims, demands, damages, liabilities, suits judgments, actions, causes of
action, losses, costs and expenses to the extent resulting from the gross
negligence or willful misconduct of Shuttle or its directors, officers, agents
or employees.
 
Section 7.03 Indemnification Claims.  A party entitled to indemnification (the
“Indemnified Party”) from another party under the terms of this Agreement (the
“Indemnifying Party”) shall provide the Indemnifying Party with prompt written
notice (an “Indemnity Notice”) of any third party claim which the Indemnified
Party believes gives rise to a claim for indemnity against the Indemnifying
Party hereunder.  The Indemnifying Party shall be entitled, if it accepts
financial responsibility for the third party claim, to control the defense of or
to settle any such third party claim at its own expense and by its own counsel;
provided that the Indemnified Party’s prior written consent (which may not be
unreasonably withheld or delayed) must be obtained prior to settling any such
third party claim.  The Indemnified Party shall provide the Indemnifying Party
with such information as the Indemnifying Party shall reasonably request to
defend any such third party claim and shall otherwise cooperate with the
Indemnifying Party in the defense of any such third party claim.  Except as set
forth in this Section 7.03, the Indemnified Party shall not enter into any
settlement or other compromise or consent to a judgment with respect to a third
party claim as to which the Indemnifying Party has an indemnity obligation
hereunder without the prior written consent of the Indemnifying Party (which may
not be unreasonably withheld or delayed), and the entering into of any
settlement or compromise or the consent to any judgment in violation of the
foregoing shall constitute a waiver by the Indemnified Party of its right to
indemnity hereunder to the extent the Indemnifying Party was prejudiced
thereby.  Any Indemnifying Party shall be subrogated to the rights of the
Indemnified Party to the extent that the Indemnifying Party pays for any loss,
damage or expense suffered by the Indemnified Party hereunder.  If the
Indemnifying Party does not accept financial responsibility for the third party
claim or fails to defend against the third party claim that is the subject of an
Indemnity Notice within 30 days of receiving such notice (or sooner if the
nature of the third party claim so requires), or otherwise contests its
obligation to indemnify the Indemnified Party in connection therewith, the
Indemnified Party may, upon providing written notice to the Indemnifying Party,
pay, compromise or defend such third party claim without the prior consent of
the (otherwise) Indemnifying Party.  In the latter event, the Indemnified Party,
by proceeding to defend itself or settle the matter, does not waive any of its
rights hereunder to later seek reimbursement from the Indemnifying Party.
 
Section 7.04 Employer’s Liability; Independent Contractors; Waiver of Control
 
(a) Employer’s Liability and Workers’ Compensation.  Each party hereto assumes
full responsibility for its employer’s and workers’ compensation liability to
its respective officers, directors, employees or agents on account of injury or
death resulting from or sustained in the performance of their respective service
under this Agreement.  Each party, with respect to its own employees, accepts
full and exclusive liability for the payment of workers’ compensation and
employer’s liability insurance premiums with respect to such employees, and for
the payment of all taxes, contributions or other payments for unemployment
compensation or old age or retirement benefits, pensions or annuities now or
hereafter imposed upon employers by the government of the United States or any
other governmental body, including state, local or foreign, with respect to such
employees measured by the wages, salaries, compensation or other remuneration
paid to such employees, or otherwise.
 
(b) Employees, etc., of Shuttle.  The employees, agents, and independent
contractors of Shuttle engaged in performing any of the services Shuttle is to
perform pursuant to this Agreement are employees, agents, and independent
contractors of Shuttle for all purposes, and under no circumstances will be
deemed to be employees, agents or independent contractors of Mokulele.  In its
performance under this Agreement, Shuttle will act, for all purposes, as an
independent contractor and not as an agent for Mokulele.  Notwithstanding the
fact that Shuttle has agreed to follow certain procedures, instructions and
standards of service of Mokulele pursuant to this Agreement, Mokulele will have
no supervisory power or control over any employees, agents or independent
contractors engaged by Shuttle in connection with its performance hereunder, and
all complaints or requested changes in procedures made by Mokulele will, in all
events, be transmitted by Mokulele to Shuttle’s designated
representative.  Nothing contained in this Agreement is intended to limit or
condition Shuttle’s control over its operations or the conduct of its business
as an air carrier.
 
(c) Employees, etc., of Mokulele.  The employees, agents, and independent
contractors of Mokulele engaged in performing any of the services Mokulele is to
perform pursuant to this Agreement are employees, agents, and independent
contractors of Mokulele for all purposes, and under no circumstances will be
deemed to be employees, agents, or independent contractors of Shuttle.  Shuttle
will have no supervision or control over any such Mokulele employees, agents and
independent contractors and any complaint or requested change in procedure made
by Shuttle will be transmitted by Shuttle to Mokulele’s designated
representative.  In its performance under this Agreement, Mokulele will act, for
all purposes, as an independent contractor and not as an agent for
Shuttle.  Nothing contained in this Agreement is intended to limit or condition
Mokulele’s control over its operations (except with respect to operational
control over the Covered Aircraft, which shall remain with Shuttle) or the
conduct of its business as an air carrier.
 
(d) Shuttle Flights.  The fact that Shuttle’s operations are conducted under
Mokulele’s Marks and listed under the MW designator code will not affect their
status as flights operated by Shuttle for purposes of this Agreement or any
other agreement between the parties, and Shuttle and Mokulele agree to advise
all third parties, including passengers, of this fact.
 
Section 7.05 Survival.  The provisions of this Article VII shall survive the
termination of this Agreement for a period of seven years.
 

--------------------------------------------------------------------------------


ARTICLE VIII
TERM, TERMINATION AND DISPOSITION OF AIRCRAFT
 
Section 8.01 Term.  The Term of this Agreement shall commence on and shall be
effective as of the Effective Date and, unless earlier terminated for Cause or
breach shall continue until October 31, 2018 (the “Term”), and on such date the
Covered Aircraft shall be completely withdrawn from the capacity purchase
provisions of this Agreement and cease to be a Covered Aircraft.
 
Section 8.02 Early Termination
 
(a) By Mokulele for Cause.  Mokulele shall have the right to terminate this
Agreement upon written notice following the occurrence of any event that
constitutes Cause.  Any termination pursuant to this Section 8.02(a) shall
supersede any other termination pursuant to any other provision of this
Agreement (even if such other right of termination shall already have been
exercised).  The notice of termination provided by Mokulele pursuant to this
Section 8.02(a) shall designate a Termination Date (which may be any date
between the date of the notice and a date no more than 120 days of the date of
the notice), and on such date the Covered Aircraft shall be completely withdrawn
from the capacity purchase provisions of this Agreement and cease to be a
Covered Aircraft, and the termination date set forth in the notice provided by
Mokulele will be the Termination Date for purposes of this Agreement (and such
Termination Date pursuant to this Section 8.02(a) shall supersede any other
Termination Date that may have been previously established pursuant to another
termination).  In the event that Mokulele shall not have delivered written
notice of termination pursuant to this Section 8.02(a) within 45 days after
Mokulele receives written notice from Shuttle of the occurrence of any event
that constitutes Cause by Shuttle, then Mokulele shall be conclusively deemed to
have waived any right to terminate this Agreement based upon such event;
provided that such waiver shall not apply to any subsequent or continuing event
that constitutes Cause.
 
(b) By Mokulele for Breach.  Mokulele may terminate this Agreement, upon two
Business Days’ prior written notice, upon the occurrence of a material breach of
this Agreement by Shuttle with respect to matters reasonably within its control,
which breach shall not have been cured within 60 days after written notice of
such breach is delivered by Mokulele to Shuttle (which 60-day notice period may
run concurrently with the 15-day notice period, if any, provided pursuant to
Section 4.03 for non-safety-related breaches).  Any termination notice provided
by Mokulele pursuant to this Section 8.02(b), shall specify a Termination Date
that will be no more than 90 days from the date of such notice and on such date
the Covered Aircraft shall be completely withdrawn from the capacity purchase
provisions of this Agreement and cease to be a Covered Aircraft.  In the event
that Mokulele shall not have delivered written notice of termination pursuant to
this Section 8.02(b) within 45 days after Mokulele receives written notice from
Shuttle of any material breach of this Agreement by Shuttle, then Mokulele shall
be conclusively deemed to have waived any right to terminate this Agreement
based upon such breach; provided that such waiver shall not apply to any
subsequent or continuing breach.
 
(c) By Shuttle for Breach.  Shuttle may terminate this Agreement upon (i) five
Business Days prior written notice upon (A) any failure by Mokulele to make any
payment or payments under this Agreement aggregating in excess of [*], but
specifically excluding any amounts which are the subject of a good faith dispute
between the parties, which failure shall not have been cured within five
Business Days after written notice of such failure is delivered by Shuttle to
Mokulele, or (B) a breach by Mokulele of its covenant contained in Section 5.03
or 5.04, (ii) the occurrence of any other failure by Mokulele to make any
payment or payments under this Agreement aggregating in excess of [*], but
specifically excluding any amounts which are the subject of a good faith dispute
between the parties, which failure shall not have been cured within 20 days
after written notice of such breach is delivered by Shuttle to Mokulele, or
(iii) the occurrence of any other material breach of this Agreement by Mokulele,
which breach shall not have been cured within 60 days after written notice of
such breach is received by Mokulele.  In the event that Shuttle shall not have
delivered written notice of termination pursuant to this Section 8.02(c) within
45 days after Shuttle receives written notice from Mokulele of any material
breach of this Agreement by Mokulele, then Shuttle shall be conclusively deemed
to have waived any right to terminate this Agreement based upon such breach;
provided that such waiver shall not apply to any subsequent or continuing
breach.
 
If this Agreement is terminated by Shuttle under the first paragraph of
this  Section 8.02(c), the notice of termination delivered by Shuttle to
Mokulele pursuant to Section 8.02(c)(i) shall be irrevocable and shall contain a
Termination Date that is no more than 180 days after the date of such notice;
provided that in the case of a termination under Section 8.02(c)(i)(A) or
(c)(ii), such termination notice shall be void and of no further effect
automatically upon the payment by Mokulele prior to such Termination Date of all
unpaid amounts giving rise to such termination notice.  As of the Termination
Date set forth in a notice of termination, all of the Covered Aircraft shall
automatically be withdrawn from the capacity purchase provisions of this
Agreement and shall cease to be Covered Aircraft as of such date.
 
Section 8.03 Punitive Damages.  No party to this Agreement or any of its
affiliates shall be liable to any other party hereto or any of its affiliates
for claims for punitive, special or exemplary damages, arising out of or
relating to this Agreement or the transactions contemplated hereby, regardless
of whether a claim is based on contract, tort (including negligence), strict
liability, violation of any applicable deceptive trade practices act or similar
law or any other legal or equitable principle, and each party releases the
others and their respective affiliates from liability for any such damages.  No
party shall be entitled to rescission of this Agreement as a result of breach of
any other party’s representations, warranties, covenants or agreements, or for
any other matter;  provided, that nothing in this Section 8.03 shall restrict
the right of any party to exercise any right to terminate this Agreement
pursuant to the terms hereof.
 

--------------------------------------------------------------------------------


ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 9.01 Representations and Warranties of Shuttle.  Shuttle represents,
warrants and covenants to Mokulele as of the date hereof as follows:
 
(a) Organization and Qualification.  Shuttle is a duly organized and validly
existing corporation under the laws of the State of Indiana.  Shuttle has the
corporate power and authority to own, operate and use its assets and to provide
the Regional Airline Services.
 
(b) Authority Relative to this Agreement.  Shuttle has the corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Shuttle.  This Agreement has been duly and
validly executed and delivered by Shuttle and is, assuming due execution and
delivery thereof by Mokulele and that Mokulele has legal power and right to
enter into this Agreement, a valid and binding obligation of Shuttle,
enforceable against Shuttle in accordance with its terms, except as enforcement
hereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting the
enforcement of creditors’ rights generally and legal principles of general
applicability governing the availability of equitable remedies (whether
considered in a proceeding in equity or at law or otherwise under applicable
law).
 
(c) Conflicts.  Neither the execution or delivery of this Agreement nor the
performance by Shuttle of the transactions contemplated hereby will (i) violate,
conflict with, or constitute a default under any of the terms of Shuttle’s
certificate of incorporation, by-laws, or any provision of, or result in the
acceleration of any obligation under, any material contract, sales commitment,
license, purchase order, security agreement, mortgage, note, deed, lien, lease
or other agreement to which Shuttle is a party or by which it or any of its
properties or assets may be bound, (ii) result in the creation or imposition of
any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances.
 
(d) No Default.  Shuttle is not (i) in violation of its charter or by-laws, (ii)
in breach or default in any material respect, and no event has occurred which,
with notice or lapse of time or both, would constitute such a breach or default,
in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject, or (iii) in violation of any
law, ordinance, governmental rule, regulation or court decree to which it or its
property or assets may be subject or has failed to obtain any material license,
permit, certificate, franchise or other governmental authorization or permit
necessary to the ownership of its property or to the conduct of its business,
where such violation, breach, default or failure would have a material adverse
effect on Shuttle or on its ability to provide Regional Airlines Services and
otherwise perform its obligations hereunder.
 
(e) Insurance.  Shuttle is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts and with such
deductibles as are customary in the businesses in which they are engaged.
 
(f) No Proceedings.  There are no legal or governmental proceedings pending, or
investigations commenced of which Shuttle has received notice, in each case to
which Shuttle is a party or of which any property or assets of Shuttle is the
subject which, if determined adversely to Shuttle, would individually or in the
aggregate have a material adverse effect on Shuttle or on Shuttle’s ability to
provide Regional Airlines Services and otherwise perform its obligations
hereunder; and to the best knowledge of Shuttle, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
 
(g) Permits.  Shuttle possesses all material certificates, authorizations and
permits issued by FAA and other applicable federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, to provide
Regional Airlines Services and otherwise to perform their respective obligations
hereunder, and Shuttle has not received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a material adverse effect on
Shuttle or on its ability to conduct its businesses, to provide Regional
Airlines Services and otherwise to perform its obligations hereunder.
 
Section 9.02 Representations and Warranties of Mokulele.  Mokulele represents
and warrants to Shuttle as of the date hereof as follows:
 
(a) Organization and Qualification.  Mokulele is a duly incorporated and validly
existing corporation in good standing under the laws of the State of Hawaii.
 
(b) Authority Relative to this Agreement.  Mokulele has the corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Mokulele.  This Agreement has been duly and
validly executed and delivered by Mokulele and is, assuming due execution and
delivery thereof by Shuttle and that Shuttle has legal power and right to enter
into this Agreement, a valid and binding obligation of Mokulele, enforceable
against Mokulele in accordance with its terms, except as enforcement hereof may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting the enforcement of
creditors’ rights generally and legal principles of general applicability
governing the availability of equitable remedies (whether considered in a
proceeding in equity or at law or otherwise under applicable law).
 
(c) Conflicts; Defaults.  Neither the execution or delivery of this Agreement
nor the performance by Mokulele of the transactions contemplated hereby will (i)
violate, conflict with, or constitute a default under any of the terms of
Mokulele’s certificate of incorporation, by-laws, or any provision of, or result
in the acceleration of any obligation under, any material contract, sales
commitment, license, purchase order, security agreement, mortgage, note, deed,
lien, lease or other agreement to which Mokulele is a party or by which it or
its properties or assets may be bound, (ii) result in the creation or imposition
of any lien, charge or encumbrance in favor of any third person or entity, (iii)
violate any law, statute, judgment, decree, order, rule or regulation of any
governmental authority or body, or (iv) constitute any event which, after notice
or lapse of time or both, would result in such violation, conflict, default,
acceleration or creation or imposition of liens, charges or encumbrances.
 
(d) Broker.  Mokulele has not retained or agreed to pay any broker or finder
with respect to this Agreement and the transactions contemplated hereby.
 
(e) No Proceedings.  There are no legal or governmental proceedings pending, or
investigations commenced of which Mokulele has received notice, in each case to
which Mokulele is a party or of which any property or assets of Mokulele is the
subject which, if determined adversely to Mokulele, would individually or in the
aggregate have a material adverse effect on Mokulele or on its ability to
perform its obligations hereunder; and to the best knowledge of Mokulele, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others.  For the avoidance of doubt, the parties hereto
acknowledge that the United States Department of Transportation pursuant to 14
C.F.R. Part 204 may review a substantial change of operations and/or a
substantial change of ownership of Mokulele in connection with this Agreement
and any related transaction.
 
(f) Financial Statements.  The financial statements (including the related notes
and supporting schedules) of Mokulele delivered (or, if filed with the
Securities and Exchange Commission, made available) to Shuttle immediately prior
to the date hereof fairly present in all material respects the consolidated
financial position of Mokulele.  Since the date of the latest of such financial
statements, there has been no material adverse change nor any development or
event involving a prospective material adverse change with respect to
Mokulele.  Such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved, except to the extent disclosed therein.
 
Section 9.03 Covenants of Mokulele.  Mokulele shall deliver to Shuttle:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Mokulele, its consolidated balance sheet as at the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous year, all in reasonable
detail and prepared in accordance with GAAP, audited by an independent certified
public accountant;
 
(b) as soon as available, but in any event within 20 days after the end of each
month, a consolidated balance sheet of Mokulele as at the end of such fiscal
month, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal month and for the portion of
Mokulele’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal month of the previous fiscal year
and the corresponding portion of the previous fiscal year, all in reasonable
detail and certified by the chief financial officer of Mokulele as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Mokulele in accordance with GAAP, subject only to normal year
end audit adjustments and the absence of footnotes.

--------------------------------------------------------------------------------


ARTICLE X
MISCELLANEOUS
 
Section 10.01 Transition Arrangements
 
(a) Scheduling.  Subsequent to the execution of this Agreement, and prior to the
inservice date of the first Covered Aircraft, Shuttle and Mokulele shall work
together to facilitate the initial monthly scheduling of Scheduled Flights.
 
(b) Other Setup Arrangements.  Subsequent to the execution of this Agreement,
and prior to the inservice date of the first Covered Aircraft, Shuttle and
Mokulele shall work together to facilitate all other relevant aspects of the
commencement of Shuttle’s provision of Regional Airlines Services, including
without limitation the provision of passenger-related and technology-related
services.
 
Section 10.02 Notices.  All notices made pursuant to this Agreement shall be in
writing and shall be deemed given upon (a) a transmitter’s confirmation of a
receipt of a facsimile transmission (but only if followed by confirmed delivery
by a standard overnight courier the following Business Day or if delivered by
hand the following Business Day), or (b) confirmed delivery by a standard
overnight courier or delivered by hand, to the parties at the following
addresses:
 
 
if to Mokulele:

 
 
[*]

 
 
With copy to:

 
[*]
 

if to Shuttle:
 
 
[*]

 
 
With copy to:

 
 
[*]

 
or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section 10.02.
 
Section 10.03 Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon the parties hereto and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Except with respect to a merger or other consolidation of either party
with another Person (and without limiting Shuttle’s rights pursuant to Section
5.03 hereof), neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of the other parties.
 
Section 10.04 Amendment and Modification.  This Agreement may not be amended or
modified in any respect except by a written agreement signed by the parties
hereto that specifically states that it is intended to amend or modify this
Agreement.
 
Section 10.05 Waiver.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term, but such waiver shall
be effective only if it is in writing signed by the party against which such
waiver is to be asserted that specifically states that it is intended to waive
such term.  Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement.  No failure by any party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by each party against whom the
existence of such waiver is asserted.
 
*Confidential

--------------------------------------------------------------------------------


Section 10.06 Interpretation.  The table of contents and the section and other
headings and subheadings contained in this Agreement and in the exhibits and
schedules hereto are solely for the purpose of reference, are not part of the
agreement of the parties hereto, and shall not in any way affect the meaning or
interpretation of this Agreement or any exhibit or schedule hereto.  All
references to days or months shall be deemed references to calendar days or
months.  All references to “$” shall be deemed references to United States
dollars.  Unless the context otherwise requires, any reference to an “Article,”
a “Section,” an “Exhibit,” or a “Schedule” shall be deemed to refer to a section
of this Agreement or an exhibit or schedule to this Agreement, as
applicable.  The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, unless otherwise
specifically provided, they shall be deemed to be followed by the words “without
limitation.”  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing the document to be drafted.
 
Section 10.07 Confidentiality.  Except as required by law or stock exchange or
other regulation or in any proceeding to enforce the provisions of this
Agreement, or as otherwise provided below, each party hereby agrees not to
publicize or disclose to any third party (x) the terms or conditions of this
Agreement, or any exhibit, schedule or appendix hereto or thereto, or any
information, data, schedules, route information, fare schedules and rules shared
between the parties during the course of performance under this Agreement,
without the prior written consent of the other parties thereto, or (y) any
confidential information or data, both oral and written, received from the
other, whether pursuant to or in connection with this Agreement, and designated
as such by the other without the prior written consent of the party providing
such confidential information or data (except that a party may disclose such
information to its third party consultants, advisors and representatives, in
each case who are themselves bound to keep such information confidential).  Each
party hereby agrees not to use any such confidential information or data of the
other party other than in connection with performing their respective
obligations or enforcing their respective rights under this Agreement, or as
otherwise expressly permitted or contemplated by this Agreement.  If either
party is served with a subpoena or other process requiring the production or
disclosure of any of such agreements or information, then the party receiving
such subpoena or other process, before complying with such subpoena or other
process, shall, unless expressly requested not to do so by a government agency
issuing the subpoena or other process, immediately notify the other parties
hereto of same and permit said other parties a reasonable period of time to
intervene and contest disclosure or production.  Upon termination of this
Agreement, each party must return to each other any confidential information or
data received from the other and designated as such by the party providing such
confidential information or data which is still in the recipient’s possession or
control.  Without limiting the foregoing, no party shall be prevented from
disclosing the following terms of this Agreement:  the number of aircraft
subject hereto, the periods for which such aircraft are subject hereto, and any
termination provisions contained herein.  The provisions of this Section 10.07
shall survive the termination of this Agreement for a period of ten years.
 
Section 10.08 Arbitration
 
(a) Agreement to Arbitrate.  Subject to the equitable remedies provided under
Section 10.11, any and all claims, demands, causes of action, disputes,
controversies and other matters in question (all of which are referred to herein
as “Claims”) arising out of or relating to this Agreement, shall be resolved by
binding arbitration pursuant to the procedures set forth by the International
Institute for Conflict Prevention and Resolution (the “CPR”).  Each of the
parties agrees that arbitration under this Section 10.08 is the exclusive method
for resolving any Claim and that it will not commence an action or proceeding
based on a Claim hereunder, except to enforce the arbitrators’ decisions as
provided in this Section 10.08, to compel any other party to participate in
arbitration under this Section 10.08.  The governing law for any such action or
proceeding shall be the law set forth in Section 10.08(f).
 
(b) Initiation of Arbitration.  If any Claim has not been resolved by mutual
agreement on or before the 15th day following the first notice of the Claim to
or from a disputing party, then the arbitration may be initiated by one party by
providing to the other party a written notice of arbitration specifying the
Claim or Claims to be arbitrated.  If a party refuses to honor its obligations
to arbitrate under this provision, the other party may compel arbitration in
either federal or state court in New York, New York and seek recovery of its
attorneys’ fees and court costs incurred if the arbitration is ordered to
proceed.
 
(c) Place of Arbitration.  The arbitration proceeding shall be conducted in New
York, New York, or some other location mutually agreed upon by the parties.
 
(d) Selection of Arbitrators.  The arbitration panel (the “Panel”) shall consist
of three arbitrators who are qualified to hear the type of Claim at issue.  They
may be selected by agreement of the Parties within thirty days of the notice
initiating the arbitration procedure, or from the date of any order compelling
such arbitration to proceed.  If the Parties fail to agree upon the designation
of any or all of the Panel, then the Parties shall request the assistance of the
CPR.  The Panel shall make all of its decisions by majority vote.  Evident
partiality on the part of an arbitrator exists only where the circumstances are
such that a reasonable person would have to conclude there in fact existed
actual bias, and a mere appearance or impression of bias will not constitute
evident partiality or otherwise disqualify an arbitrator.  The decision of the
Panel will be binding and non-appealable, except as permitted under the Federal
Arbitration Act.
 
(e) Choice of Law as to Procedural Matters.  The enforcement of this agreement
to arbitrate, and all procedural aspects of the proceeding pursuant to this
agreement to arbitrate, including but not limited to, the issues subject to
arbitration (i.e., arbitrability), the scope of the arbitrable issues, and the
rules governing the conduct of the arbitration, unless otherwise agreed by the
Parties, shall be governed by and construed pursuant to the Federal Arbitration
Act.
 
(f) Choice of Law as to Substantive Claims.  In deciding the substance of the
parties’ Claims, the arbitrators shall apply the substantive laws of the State
of New York (excluding New York choice-of-law principles that might call for the
application of the law of another jurisdiction).
 
(g) Procedure.  It is contemplated that the arbitration proceeding will be
self-administered by the Parties and conducted in accordance with procedures
jointly determined by the Panel and the Parties; provided, however, that if
either or both Parties believes the process will be enhanced if it is
administered by the CPR, then either or both Parties shall have the right to
cause the process to become administered by the CPR and, thereafter, the
arbitration shall be conducted, where applicable or appropriate, pursuant to the
administration of the CPR.  In determining the extent of discovery, the number
and length of depositions, and all other pre-hearing matters, the Panel shall
endeavor to the extent possible to streamline the proceedings and minimize the
time and cost of the proceedings.
 
(h) Final Hearing.  The final hearing shall be conducted within 120 days of the
selection of the entire Panel.  The final hearing shall not exceed ten business
days, with each party to be granted one-half of the allocated time to present
its case to the arbitrators, unless otherwise agreed by the Parties.
 
(i) Damages.  Only actual damages may be awarded.  It is expressly agreed that
the Panel shall have no authority to award treble, exemplary or punitive damages
of any type under any circumstances regardless of whether such damages may be
available under the applicable law.
 
(j) Decision of the Arbitration.  The Panel shall render its final decision and
award in writing within 20 days of the completion of the final hearing
completely resolving all of the Claims that are the subject of the arbitration
proceeding.  The Panel shall certify in its decision that no part of its award
includes any amount for treble, exemplary or punitive damages.  The Panel’s
decision and award shall be final and non-appealable to the maximum extent
permitted by law.  Any and all of the Panel’s orders and decisions will be
enforceable in, and judgment upon any award rendered in the arbitration
proceeding may be confirmed and entered by, any federal or state court in New
York, New York having jurisdiction.
 
(k) Confidentiality.  All proceedings conducted hereunder and the decision and
award of the Panel shall be kept confidential by the Panel and, except as
required by law or stock exchange regulation or in any proceeding to enforce any
decision or award by the Panel, by the Parties.
 
Section 10.09 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Agreement may be
executed by facsimile signature.
 
Section 10.10 Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 10.11 Equitable Remedies; Certain Liquidated Damages
 
(a) Equitable Remedies.  Each party acknowledges and agrees that, under certain
circumstances, the breach by a party of a term or provision of this Agreement
will materially and irreparably harm the other party, that money damages will
accordingly not be an adequate remedy for such breach and that the
non-defaulting party, in its sole discretion and in addition to its rights under
this Agreement and any other remedies it may have at law or in equity, may apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any breach of the provisions of this Agreement.
 
 

--------------------------------------------------------------------------------


(b) Certain Liquidated Damages.  If Shuttle shall fail to provide a Covered
Aircraft within 30 days of the applicable in-service day reflected on Exhibit B
(such Covered Aircraft being referred to herein as a “Delayed Aircraft”),
Shuttle will pay to Mokulele following such failure liquidated damages in an
amount equal to [*] for each day between the [*] day following the in-service
date reflected on Exhibit B and the actual in-service date of such Delayed
Aircraft; provided that, in the event such in-service delay is due to
circumstances beyond the control of Shuttle and Shuttle provides prior notice of
such delay, such liquidated damages shall not in any event exceed [*].
 
The parties agree that the damages to be suffered by Mokulele in connection with
Shuttle’s failure to deliver an aircraft on a scheduled in-service date as
provided in Exhibit B shall be difficult to calculate, and that the foregoing
liquidated damages are a good faith estimate of such damages, and that such
liquidated damages are not intended to be a penalty.  The parties further agree
that the foregoing liquidated damages shall be Mokulele’s sole and exclusive
remedy against Shuttle for any damages suffered solely as a result of Shuttle’s
failure to deliver an aircraft on a scheduled in-service date as provided in
Exhibit B.
 
(c) Other Limitations on Seeking Damages.  Neither the right of any party to
terminate this Agreement, nor the exercise of such right, shall constitute a
limitation on such party’s right to seek damages or such other legal redress to
which such party may otherwise be entitled;  provided  that, absent the
occurrence of another breach of this Agreement by Shuttle, Mokulele shall not be
entitled to seek damages solely for the occurrence of an event of Cause of the
type described in clause (iii) or clause (iv) of the definition thereof.
 
Section 10.12 Relationship of Parties.  Nothing in this Agreement shall be
interpreted or construed as establishing between the parties a partnership,
joint venture or other similar arrangement.
 
Section 10.13 Entire Agreement; No Third Party Beneficiaries.  This Agreement
(including the exhibits and schedules hereto) are intended by the parties as a
complete statement of the entire agreement and understanding of the parties with
respect to the subject matter hereof and all matters between the parties related
to the subject matter herein or therein set forth.  This Agreement is made
among, and for the benefit of, the parties hereto, and the parties do not intend
to create any third-party beneficiaries hereby, and no other Person shall have
any rights arising under, or interests in or to, this Agreement.
 
Section 10.14 Governing Law.  Except with respect to matters referenced in
Section 10.08(e) (which shall be governed by and construed pursuant to the
Federal Arbitration Act), this Agreement shall be governed by and construed in
accordance with the laws of the State of New York (excluding New York
choice-of-law principles that might call for the application of the law of
another jurisdiction) as to all matters, including matters of validity,
construction, effect, performance and remedies.  Except as otherwise provided in
Section 10.08(e), any action arising out of this Agreement or the rights and
duties of the parties arising hereunder may be brought, if at all, only in the
state or federal courts located in the City and County of New York, New York.
 
Section 10.15 Right of Set-Off.  If any party hereto shall be in default
hereunder to any other party, then in any such case the non-defaulting party
shall be entitled to set off from any payment owed by such non-defaulting party
to the defaulting party hereunder any amount owed by the defaulting party to the
non-defaulting party thereunder;  provided  that contemporaneously with any such
set-off, the non-defaulting party shall give written notice of such action to
the defaulting party; provided further that the failure to give such notice
shall not affect the validity of the set-off.  It is specifically agreed that
(i) for purposes of the set-off by any non-defaulting party, mutuality shall be
deemed to exist among the parties; (ii) reciprocity among the parties exists
with respect to their relative rights and obligations in respect of any such
set-off; and (iii) the right of set-off is given as additional security to
induce the parties to enter into the transactions contemplated hereby.  Upon
completion of any such set-off, the obligation of the defaulting party to the
non-defaulting party shall be extinguished to the extent of the amount so
set-off.  Each party hereto further waives any right to assert as a defense to
any attempted set-off the requirements of liquidation or mutuality.  This
set-off provision shall be without prejudice, and in addition, to any right of
set-off, combination of accounts, lien or other right to which any
non-defaulting party is at any time otherwise entitled (either by operation of
law, contract or otherwise), including without limitation pursuant to Section
3.06(b)(ii) hereof.
 
Section 10.16 Cooperation with Respect to Reporting.  Each of the parties hereto
agrees to use its commercially reasonable efforts to cooperate with each other
party in providing necessary data, to the extent in the possession of the first
party, required by such other party in order to meet any reporting requirements
to, or otherwise in connection with any filing with or provision of information
to be made to, any regulatory agency or other governmental authority.
 
Section 10.17 Reserved.
 
Section 10.18 Life Limited Parts.  Mokulele and Shuttle shall each cooperate
with one another in order to manage and minimize engine life limited parts
(“LLP”) expenses for Covered Aircraft.  To that end, Shuttle shall provide
annual projections of LLP requirements and supplemental notice of specific
engine maintenance events which require LLP replacement as they are
scheduled.  Mokulele may, at its option and with Shuttle’s consent (which
consent shall not be unreasonably withheld), provide or arrange the provision of
used serviceable LLPs that otherwise meet Shuttle’s specifications and
reasonable minimum cycle-remaining requirements, to be incorporated into a
Covered Aircraft.  In connection with the withdrawal of any Covered Aircraft
from the capacity purchase provisions of this Agreement (whether at the end of
such aircraft’s scheduled term or otherwise), Mokulele shall pay Shuttle for the
pro-rata cost (based on useful life and using the then-current catalogue price
for LLPs) of all LLPs consumed for all Scheduled Flights by such Covered
Aircraft under this Agreement, and Shuttle shall pay Mokulele for the pro-rata
cost (based on useful life and using the then-current catalogue price for LLPs)
of all LLPs provided by Mokulele and incorporated into such Covered Aircraft
pursuant to the previous sentence and not consumed for any Scheduled Flights
under this Agreement.
 
Section 10.19 Original Airline Services Agreement
 
Mokulele, RAI and Shuttle hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of the Original Airline Services Agreement
which in any manner govern or evidence the obligations arising hereunder, the
rights and interests of the RAI and Shuttle and any terms, conditions or matters
related to any thereof, shall be and hereby are amended and restated in their
entirety by the terms, conditions and provisions of this Agreement, and the
terms and provisions of the Original Airline Services Agreement, except as
otherwise expressly provided herein, shall be superseded by this Agreement.

*Confidential                                                     
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Airline Services
Agreement to be duly executed and delivered as of the date and year first
written above.
 
 

MOKULELE FLIGHT SERVICE, INC.     SHUTTLE AMERICA CORPORATION                  
   
/s/ William J. Boyer, Jr.
   
/s/ Robert H. Cooper
 
Name: William J. Boyer, Jr. CEO
   
Name: Robert H. Cooper , Executive Vice-President
 
 
   
 
                      Acknowledged and Agreed to by:         REPUBLIC AIRLINE,
INC.        

 

         
/s/ Robert H. Cooper
   
 
 
Name: Robert H. Cooper,Executive Vice-President 
   
 
 
 
   
 
 




 
 


                                                            
 
 

--------------------------------------------------------------------------------

 

Exhibits
 
Exhibit A – Definitions
Exhibit B – Covered Aircraft & Inservice Schedule
Exhibit C – Aircraft Specification, Interior Configuration, Livery and Use of
Mokulele Marks
Exhibit D – Compensation
Exhibit E – Terms of Codeshare Arrangements
Exhibit F – Use of Shuttle Marks
Exhibit G – Reasonable Operating Constraints

                                                                
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A

 
Definitions
 
Agreement – means the Airline Services Agreement, dated as of October _, 2008,
among Mokulele and Shuttle, as amended from time to time pursuant to Section
10.04 hereof.
 
Base Compensation – is defined in Paragraph A.1 of Exhibit D.
 
Business Day – means each Monday, Tuesday, Wednesday, Thursday and Friday unless
such day shall be a day when financial institutions in New York, New York or
Honolulu, Hawaii are authorized by law to close or the general offices of
Mokulele or Shuttle are closed due to weather or other natural forces.
 
Cause – means (i) the suspension for three consecutive days or longer or the
revocation of Shuttle’s authority to operate as a scheduled airline, (ii) the
ceasing of Shuttle’s operations as a scheduled airline, other than as a result
of a Labor Strike or the mandatory grounding of the Covered Aircraft by the FAA
and other than any temporary cessation for not more than 14 consecutive days,
(iii) beginning after the month in which the 4th aircraft is placed in service,
Shuttle operating at or below the Default Threshold as described in Appendix 2
to Exhibit D, for any three consecutive calendar months, or (iv) a willful or
intentional material breach of this Agreement by Shuttle that substantially
deprives Mokulele of the benefits of this Agreement, which breach shall have
continued for 45 days after notice thereof is delivered by Mokulele to Shuttle.
 
Change of Control – means, with respect to any Person, the merger of such Person
with, or the acquisition of direct or indirect control of such Person by,
another air carrier, or a corporation directly or indirectly owning or
controlling or directly or indirectly owned or controlled by another air carrier
(a “Holding Company”), or a corporation directly or indirectly owned or
controlled by such Holding Company, unless (1) such Person is the acquiring or
surviving entity in such merger or acquisition, or (2) the ultimate beneficial
ownership of the surviving entity immediately following such transaction is
substantially similar (i.e., at least 60% common ownership) to the beneficial
ownership of such Person immediately prior to such transaction.
 
Charter Flights – means any flight by a Covered Aircraft for charter operations
arranged by Mokulele that is not reflected in the Final Monthly Schedule.
 
[*]
 
Covered Aircraft – means all of the aircraft listed on Exhibit B (as amended
from time to time pursuant to the provisions of this Agreement) and presented
for service by Shuttle, as adjusted from time to time for withdrawals pursuant
to Article VIII and for extensions pursuant to Section 10.17.
 
Direct Cost – means, with respect to any given calendar quarter, all costs
incurred by Mokulele in respect of Scheduled Flights, including all costs and
expenses for which Mokulele is liable pursuant to this Agreement and any
distribution or marketing costs incurred by Mokulele in respect of Scheduled
Flights but not including fixed and overhead costs incurred by Mokulele
generally in the ordinary course of its business.
 
DOT – means the United States Department of Transportation.
 
Effective Date – is as set forth in the preamble to this Agreement.
 
FAA – means the United States Federal Aviation Administration.
 
Final Monthly Schedule – means the final schedule of Scheduled Flights for the
next calendar month delivered by Mokulele to Shuttle pursuant to Section
2.01(b).
 
Labor Strike – means a labor dispute, as such term is defined in 29 U.S.C.
Section 113(c) involving Shuttle and some or all of its employees, which dispute
results in a union-authorized strike resulting in a work stoppage.
 
LLP – is defined in Section 10.18.
 
Mokulele – means Mokulele Flight Service, Inc., a Hawaii corporation, and its
successors and permitted assigns.
 
Mokulele Marks – is defined in Exhibit C.
 
Original Airline Services Agreement – means the Airline Services Agreement,
dated as of October 1, 2008, among Mokulele and RAI, as amended from time to
time pursuant to Section 10.04 thereof.
 
Person – means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.
 
RAI - means Republic Airline, Inc., an Indiana corporation.
 
RAI Holdings – means Republic Airways Holdings Inc., a Delaware corporation.
 
Shuttle Marks – is defined in Exhibit F.
 
Reasonable Operating Constraints – means the operating constraints on Scheduled
Flights set forth on Exhibit G.
 
Regional Airline Services – means the provisioning by Shuttle to Mokulele of
Scheduled Flights and related ferrying using the Covered Aircraft or neutral
spare aircraft in accordance with this Agreement.
 
Scheduled Flight – means a flight as determined by Mokulele pursuant to Section
2.01(b)
 
Shuttle– means Shuttle America Corporation, an Indiana corporation, and its
successors and permitted assigns.
 
Spare Aircraft – means the Aircraft designated as such by Shuttle that will not
be part of the Scheduled Flights and is intended to be used in place of Aircraft
that are removed from Scheduled Flights due to mechanical issues, heavy check
requirements or to compensate for Scheduled Flights in which a line is running
behind schedule.
 
Term – has the meaning set forth in Section 8.01, as earlier terminated pursuant
to Section 8.02, if applicable.
 
Termination Date – means the date of early termination of this Agreement, as
provided in a notice delivered from one party to the others pursuant to Section
8.02, or, if no such early termination shall have occurred, the date of the end
of the Term.
 
Total Revenue – means, with respect to any given calendar quarter, all revenue
earned by Mokulele in respect of Scheduled Flights for such quarter, including
but not limited to passenger and baggage revenue, catering revenue, and any
other revenue or fees collected by Mokulele in respect of such Scheduled
Flights.
 
TSA – means the United States Transportation Security Administration.

*Confidential                                                  
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Covered Aircraft & In-Service Schedule
 


 
Number
Aircraft                    Type
U.S. Registration Number
Scheduled In-  Service Day
1.
EMB 170
 
[*]
2.
EMB 170
 
[*]
3.
EMB 170
 
[*]
4.
EMB 170
 
[*]

 
 


 



--------------------------------------------------------------------------------

 
1           Aircraft number 3 will be considered the Spare Aircraft from the
Scheduled In-Service Day until March 1, 2009.
 


 
*Confidential
                                                                  
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Aircraft Specification, Interior Configuration, Livery and Use of Mokulele Marks
 
1.  
Aircraft Specification.  The specifications of the Covered Aircraft will be as
set forth in Schedule 1 of this Exhibit C.

 
2.  
Grant.  Mokulele hereby grants to Shuttle, and Shuttle accepts, a non-exclusive,
personal, non-transferable, royalty-free right and license to adopt and use the
Mokulele Marks in connection with the rendering by Shuttle of Regional Airline
Services, subject to the conditions and restrictions set forth herein.

 
3.  
Ownership of the Mokulele Marks.

 
a. Mokulele shall at all times remain the owner of the Mokulele Marks and any
registrations thereof and Shuttle’s use of any Mokulele Marks shall clearly
identify Mokulele as the owner of such marks (to the extent practical) to
protect Mokulele’s interest therein.  All use by Shuttle of the Mokulele Marks
shall inure to the benefit of Mokulele.  Nothing in this Agreement shall give
Shuttle any right, title, or interest in the Mokulele Marks other than right to
use the Mokulele Marks in accordance with the terms of this Agreement.
 
b. Shuttle acknowledges that Mokulele is the owner of the Mokulele Marks and
hereby agrees to take no action that would be contrary to Mokulele’s ownership
of the Mokulele Marks and agrees to cooperate with all of Mokulele’s reasonable
request to take any and all actions necessary to protect and preserve Mokulele’s
ownership of the Mokulele Marks.
 
4.  
Use of the Mokulele Marks.

 
a. Shuttle shall use the Mokulele Marks only as authorized herein by Mokulele
and in accordance with such standards of quality as Mokulele may establish.
 
b. Shuttle shall use the Mokulele Marks on all Covered Aircraft (other than the
Spare Aircraft) and all facilities, equipment and printed materials used in
connection with the Regional Airline Services.
 
c. Shuttle shall not use the Mokulele Marks for any purpose other than as set
forth in this Exhibit C, and specifically shall have no right to use the
Mokulele Marks on or in any aircraft other than Covered Aircraft or in
connection with any other operations of Shuttle.
 
d. Mokulele shall have exclusive control over the use and display of the
Mokulele Marks, and may change the Mokulele Marks at any time and from time to
time, in which case Shuttle shall as soon as practicable make such changes as
are requested by Mokulele to incorporate the new Mokulele Marks; provided that
Mokulele shall either pay directly the reasonable costs of making such changes
or shall promptly reimburse Shuttle for its reasonable expenses incurred in
making such changes.
 
e. Nothing shall abridge Mokulele’s right to use and/or to license the Mokulele
Marks, and Mokulele reserves the right to the continued use of all the Mokulele
Marks, to license such other uses of the Mokulele Marks and to enter into such
agreements with other carriers providing for arrangements similar to those with
Shuttle as Mokulele may desire.  No term or provision of this Agreement shall be
construed to preclude the use of the Mokulele Marks by other persons or for
similar or other uses not covered by this Agreement.
 
5.  
Mokulele-Controlled Litigation.  Mokulele at its sole expense shall take all
steps that in its opinion and sole discretion are necessary and desirable to
protect the Mokulele Marks against any infringement or dilution.  Shuttle agrees
to cooperate fully with Mokulele in the defense and protection of the Mokulele
Marks as reasonably requested by Mokulele.  Shuttle shall report to Mokulele any
infringement or imitation of, or challenge to, the Mokulele Mark, immediately
upon becoming aware of same.  Shuttle shall not be entitled to bring, or compel
Mokulele to bring, an action or other legal proceedings on account of any
infringements, imitations, or challenges to any element of the Mokulele Marks
without the written agreement of Mokulele.  Mokulele shall not be liable for any
loss, cost, damage or expense suffered or incurred by Shuttle because of the
failure or inability to take or consent to the taking of any action on account
of any such infringements, imitations or challenges or because of the failure of
any such action or proceeding.  If Mokulele shall commence any action or legal
proceeding on account of such infringements, imitations or challenges, Shuttle
agrees to provide all reasonable assistance requested by Mokulele in preparing
for and prosecuting the same.

 
6.  
Revocation of License.  Mokulele shall have the right to cancel the license
provided herein in whole or in part at any time and for any reason, in which
event all terminated rights to use the Mokulele Marks provided Shuttle herein
shall revert to Mokulele and the Mokulele Marks shall not be used by Shuttle in
connection with any operations of Shuttle.  The following provisions shall apply
to the termination of the license provided herein:  in the case of a termination
of the license to use the Mokulele Marks, Shuttle shall cease all use of the
Mokulele Marks with respect to each Covered Aircraft within 30 days of such
aircraft being withdrawn from the capacity purchase provisions of the Agreement,
and shall cease all use of the Mokulele Marks in all other respects within 30
days of last Covered Aircraft being withdrawn from this Agreement.  Within such
specified period, Shuttle shall cease all use of such other Mokulele Marks, and
shall change its facilities, equipment, uniforms and supplies to avoid any
customer confusion or the appearance that Shuttle is continuing to have an
operating relationship with Mokulele, and Shuttle shall not thereafter make use
of any word, words, term, design, name or mark confusingly similar to the
Mokulele Marks or take actions that otherwise may infringe the Mokulele Marks.

 
7.  
Assignment.  The non-exclusive license granted by Mokulele to Shuttle is
personal to Shuttle and may not be assigned, sub-licensed or transferred by
Shuttle in any manner without the written consent of a duly authorized
representative of Mokulele.

 
8.  
Mokulele Marks.  The Mokulele Marks are as set forth in Schedule 2 to this
Exhibit C and also include the Aircraft Livery, the Mokulele flight code and
other trade names, trademarks, service marks, graphics, logos, employee uniform
designs, distinctive color schemes and other identification selected by Mokulele
in its sole discretion for the Regional Airline Services to be provided by
Shuttle, whether or not such identification is copyrightable or otherwise
protected or protectable under federal law.

 
9.  
Aircraft Livery.  The Covered Aircraft will be painted in accordance with the
designs shown on Schedule 3 to this Exhibit C at Shuttle’s sole cost and
expense.  Any subsequent livery change shall be at Mokulele’s sole cost and
expense.

 
10.  
Aircraft Interior.  Each Covered Aircraft will enter service with an “as is,
where is” interior and will be clean and in good working order for passenger
operations.

 
11.  
Survival.  The provisions of this Exhibit C shall survive the termination of
this Agreement for a period of six years.

 
Attachments to Exhibit C
 
Schedule 1 – Aircraft Specifications
Schedule 2 – Mokulele Marks
Schedule 3 – Aircraft Livery
 

                                                          
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT C
 
Aircraft Specifications
 
(to be provided by Shuttle)
 

                                                              
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO EXHIBIT C
 
Mokulele Marks
 
(to be provided by Mokulele)
 

                                                          
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3 TO EXHIBIT C
 
Aircraft Livery
 
(to be provided by Mokulele sufficiently in advance to allow a reasonable time
for the painting of the livery as provided by Section 9 of Exhibit C)

                                                           
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Compensation
 
Base and Incentive Compensation.
 
1.
Base Compensation.  Mokulele will pay to Shuttle, in respect of the Covered
Aircraft, the rates set forth on Appendix 1 to this Exhibit D for each calendar
month, times, the applicable Unit of Measure, times, in each case where the rate
category is indicated [*].

 
2.
Pre-Bill Invoiced Amount.  The Invoiced Amount calculated in accordance with
Section 3.06 (a) of the Agreement will be calculated by using the data from the
Final Monthly Schedule and the Operational Assumptions for any given month as
follows:

 
a.           the Invoiced Amount for each of the Fixed Cost cost elements will
be calculated by multiplying (i) the Rate, times (ii) the Unit of Measure (as
set forth in the Final Monthly Schedule and the Operational Assumptions for the
month).  The Rate for each Fixed Cost element will not change during the Term
except for the annual adjustment pursuant to Section 3.02 of the Agreement for
those elements noted as “Subject to Escalation”; plus
 
b.           the Invoiced Amount for each of the Variable Cost elements will be
calculated by multiplying (i) the Rate, times (ii) the Unit of Measure (as set
forth in the Final Monthly Schedule and the Operational Assumptions for the
month), times (iii) the Completion Factor Target Threshold percentage as in
effect at the time of calculation, where “Blk Hrs” are the block hours estimated
to be flown by the Covered Aircraft for the month, “W/A A/C” is the weighted
average number of Covered Aircraft for the month, “Departures” is the number of
departures estimated to be made by the Covered Aircraft during the month, “Flt
Hrs” are the flight hours estimated to be flown by the Covered Aircraft for the
month, “Pax” is the number of passengers estimated to be transported by the
Covered Aircraft during the month, and “1000 RPMS” is the estimated revenue
passenger miles flown by the Covered Aircraft during the month divided by
1,000.  The Rate for each Variable Cost element will not change during the Term
except for (i) the annual adjustment pursuant to Section 3.02 of the Agreement
for those elements noted as “Subject to Escalation, and (ii) those elements
noted as subject to “Periodic Adjustment” will be adjusted based on the actual
costs of the related insurance premiums paid by Shuttle, taking into account any
increases or reductions in those premiums due to end of the coverage year
calculations based on Shuttle’s operational statistics.
 
*Confidential

--------------------------------------------------------------------------------


3.
Reconciled Costs.  The Fixed Cost elements calculated by using the “W/A A/C”
Unit of Measure, and the Variable Cost elements will be reconciled pursuant to
Section 3.06 (b) of the Agreement by calculating the difference between the
Invoiced Amount for such elements and the amount due for such elements based on
the Rate for each Variable Cost element times the actual Unit of Measure for the
month.

 
4.
Pass-Thru Costs.  Mokulele will reimburse Shuttle for each Pass-Thru Cost
element in accordance with Section 3.06 (c) of the Agreement.  Pass-Thru Costs
are actual costs incurred and are not subject to [*], Escalation or Periodic
Adjustment.

 
5.
Incentive Compensation.  With respect to each calendar month, incentive
compensation shall be calculated as follows:

 
a.           On-Time Bonus/Rebate.  The reconciliation for any calendar month
shall include, as applicable, a bonus (represented by a payment by Mokulele to
Shuttle) or a rebate or offset (represented by a payment by Shuttle to
Mokulele), in each case in respect of on-time performance, as determined
pursuant to Appendix 2  to this Exhibit D .
 
b.           Completion Factor Bonus/Rebate.  The reconciliation for any
calendar month shall include, as applicable, a bonus (represented by a payment
by Mokulele to Shuttle) or a rebate or offset (represented by a payment by
Shuttle to Mokulele), in each case in respect of Shuttle’s completion factor for
the month, as determined pursuant to Appendix 2 to this Exhibit D.
 
6.
Mokulele Expenses.  With respect to Scheduled Flights, in consideration of the
provision by Shuttle of Regional Airline Services and its compliance with the
other terms and conditions of this Agreement, the following expenses shall be
incurred directly by Mokulele, provided that, should Shuttle incur any such
expenses, Shuttle will be reimbursed for such expenses in accordance with
Section 3.06 (c) of the Agreement:

 
 
(a)
Covered Aircraft fuel, including into plane charges, taxes and administrative
fees;

 
 
(b)
Landing fees;

 
 
(c)
Passenger catering;

 
 
(d)
Travel agency and OAL related CRS booking fees;

 
 
(e)
Revenue taxes and PFCs;

 
 
(f)
Credit card processing fees;

 
 
(g)
Deicing services at all cities;

 
 
(h)
All customer inconvenience charges;

 
 
(i)
TSA fees or charges and any other passenger security fees;

 
 
(j)
Any local, state, federal or other fees associated with the transportation of
passengers and cargo;

 
 
(k)
Staged overnight hotel and per diem expenses; and

 
 
(l)
Rates and charges relating to the Honolulu Operations Space as defined in
Section 5.02(i).

 
7.
No Reconciliation for Fines, Etc.  Notwithstanding anything to the contrary
contained in this Exhibit D or the Agreement, Mokulele shall not be required to
incur any cost or make any reconciliation payment to Shuttle to the extent that
such cost or reconciliation payment is attributable to any costs, expenses or
losses (including fines, penalties and any costs and expenses associated with
any related investigation or defense) incurred by Shuttle as a result of any
violation by Shuttle of any law, statute, judgment, decree, order, rule or
regulation of any governmental or airport authority, provided that, Mokulele
shall be liable for all any costs, expenses or losses (including fines,
penalties and any costs and expenses associated with any related investigation
or defense) incurred by Shuttle as a result of any violation by Mokulele or its
agents of any law, statute, judgment, decree, order, rule or regulation of any
governmental or airport authority.

 
*Confidential

--------------------------------------------------------------------------------


Exhibit D Appendices
 
Appendix 1                                Base Compensation Rates
 
Appendix 2                                Incentive Bonuses/Rebates
 

                                                       
 
 

--------------------------------------------------------------------------------

 

Appendix 1 to Exhibit D
 
Base Compensation Rates
 


 
Carrier Controlled Costs:
 
RATE
[*]
SUBJECT
TO ESCALATION
Per AC per Month:  (Rents)
$
[*]
[*]
[*]
Per AC per Month:
$
[*]
[*]
[*]
Per BH:
$
[*]
[*]
[*]
Per FH:
$
[*]
[*]
[*]
Per Departure:
$
[*]
[*]
[*]
         
 
 
 
 
Amounts expressed in January 2008 economics.

 

 
*Confidential

                                                             
 
 

--------------------------------------------------------------------------------

 

Appendix 2 to Exhibit D
 
Incentive Bonuses/Rebates
 
(to be mutually agreed prior to March 1, 2009, provided that a failure to
mutually agree on Incentive Bonuses and Rebates shall not be an event of default
or grounds for termination of this Agreement)
 

                                                              
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
Terms of Codeshare Arrangements
 
1.           Shuttle’s use of MW code.  During the Term of the Agreement,
Mokulele shall place its designator code, “MW”, on all Scheduled Flights
operated by Shuttle.  Mokulele may suspend the display of its code on flights
operated by Shuttle if Shuttle is in breach of any of its safety-related
obligations, or material breach of any of its operational obligations, under the
Agreement during the period that such breach continues.  All Shuttle operated
flights that display the MW code are referred to herein as “MW Flights”.
 
2.           Shuttle’s display of MW code.
 
(a)           All MW Flights will be included in the schedule, availability and
fare displays of all computerized reservations systems in which Mokulele and
Shuttle participate, the Official Airline Guide (to the extent agreed upon) and
Mokulele’s and Shuttle’s internal reservation systems, under the MW code, to the
extent possible.  Mokulele and Shuttle will take the appropriate measures
necessary to ensure the display of the schedules of all MW Flights in accordance
with the preceding sentence.
 
(b)           Mokulele and Shuttle will disclose and identify the MW Flights to
the public as actually being a flight of and operated by Shuttle, in at least
the following ways:
 
(i)           a symbol or a flight number range will be used in timetables and
computer reservation systems indicating that MW Flights are actually operated by
Shuttle;
 
(ii)           to the extent reasonable, messages on airport flight information
displays will identify Shuttle as the operator of flights shown as MW Flights;
 
(iii)           Mokulele and Shuttle advertising concerning MW Flights and
Mokulele and Shuttle reservationists will disclose Shuttle as the operator of
each MW Flight; and
 
(iv)           in any other manner prescribed by law or DOT regulation.
 
3.           Terms and Conditions of Carriage.  In all cases the contract of
carriage between a passenger and a carrier will be that of the carrier whose
code is designated on the ticket.  Mokulele and Shuttle shall each cooperate
with the other in the exchange of information necessary to conform each
carrier’s contract of carriage to reflect service offered by the other carrier.
 
4.           Notification of Irregular Operations.  Shuttle shall promptly
notify Mokulele System Operations Control via both positive phone contact and
email of all irregularities involving a MW Flight which result in any material
damage to persons or property as soon as such information is available and shall
furnish to Mokulele as much detail as practicable.  For purposes of this
section, notification shall be made as follows:
 
        [*]
 
5.           Code Sharing License.
 
(a)           Grant of License.  Subject to the terms and conditions of the
Agreement, Mokulele hereby grants to Shuttle a nonexclusive, nontransferable,
revocable license to use the MW designator code on all of its flights operated
as a MW Flight.
 
(b)           Control of MW Flights.  Subject to the terms and conditions of the
Agreement, Shuttle shall have sole responsibility for and control over, and
Mokulele shall have no responsibility for, control over or obligations or duties
with respect to, each and every aspect of Shuttle’s operation of MW Flights.
 
6.           Display of other Codes.  During the Term of the Agreement, Mokulele
shall have the exclusive right to determine which other airlines (“Alliance
Airlines”), if any, may place their two letter designator codes on flights
operated by Shuttle with Covered Aircraft and to enter into agreements with such
Alliance Airlines with respect thereto.  Shuttle will cooperate with Mokulele
and any Alliance Airlines in the formation of a code share relationship between
Shuttle and the Alliance Airlines and enter into reasonably acceptable
agreements and make the necessary governmental filings, as requested by
Mokulele, with respect thereto.
 

*Confidential                                              
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
Use of Shuttle Marks
 
1.           Grant.  Shuttle hereby grants to Mokulele, and Mokulele accepts, a
non-exclusive, personal, non-transferable, royalty-free right and license to
adopt and use the Shuttle Marks (as defined below) in connection with Mokulele’s
entering into this Agreement, subject to the conditions and restrictions set
forth herein.
 
2.           Ownership of the Shuttle Marks.
 
a.           Shuttle shall at all times remain the owner of the Shuttle Marks
and any registrations thereof and Mokulele’s use of any Shuttle Marks shall
clearly identify Shuttle as the owner of such marks (to the extent practical) to
protect Shuttle’s interest therein.  All use by Mokulele of the Shuttle Marks
shall inure to the benefit of Shuttle.  Nothing in this Agreement shall give
Mokulele any right, title, or interest in the Shuttle Marks other than right to
use the Shuttle Marks in accordance with the terms of this Agreement
 
b.           Mokulele acknowledges Shuttle’s ownership of the Shuttle Marks and
further acknowledges the validity of the Shuttle Marks.  Mokulele agrees that it
will not do anything that in any way infringes or abridges Shuttle’s rights in
the Shuttle Marks or directly or indirectly challenges the validity of the
Shuttle Marks.
 
3.           Use of the Shuttle Marks.
 
a.           Mokulele shall use the Shuttle Marks only as authorized herein by
Shuttle and in accordance with such standards of quality as Shuttle may
establish.
 
b.           Mokulele shall use the Shuttle Marks as necessary or appropriate in
Mokulele’s sole discretion in connection with the Regional Airline Services,
including without limitation the sale or disposition by Mokulele of the seat
inventory of the Scheduled Flights.
 
c.           Mokulele shall not use the Shuttle Marks for any purpose other than
as set forth in this Exhibit F, and specifically shall have no right to use the
Shuttle Marks in connection with any other operations of Mokulele.
 
d.           Shuttle may change the Shuttle Marks at any time and from time to
time (including by adding or deleting marks from the list specified in this
Exhibit F), in which case Mokulele shall as soon as practicable make such
changes as are requested by Shuttle to utilize the new Shuttle Marks; provided
that Shuttle shall either pay directly the reasonable costs of making such
changes to the Shuttle Marks or shall promptly reimburse Mokulele for its
reasonable expenses incurred in making such changes.
 
e.           Nothing shall abridge Shuttle’s right to use and/or to license the
Shuttle Marks, and Shuttle reserves the right to the continued use of all the
Shuttle Marks, to license such other uses of the Shuttle Marks and to enter into
such agreements with other carriers providing for arrangements similar to those
with Mokulele as Shuttle may desire.  No term or provision of this Agreement
shall be construed to preclude the use of the Shuttle Marks by other persons or
for other similar uses not covered by this Agreement.
 
4.           Shuttle-Controlled Litigation.  Shuttle at its sole expense shall
take all steps that in its opinion and sole discretion are necessary and
desirable to protect the Shuttle Marks against any infringement or
dilution.  Mokulele agrees to cooperate fully with Shuttle in the defense and
protection of the Shuttle Marks as reasonably requested by Shuttle.  Mokulele
shall report to Shuttle any infringement or imitation of, or challenge to, the
Shuttle Marks, immediately upon becoming aware of same.  Mokulele shall not be
entitled to bring, or compel Shuttle to bring, an action or other legal
proceedings on account of any infringements, imitations, or challenges to any
element of the Shuttle Marks without the written agreement of Shuttle.  Shuttle
shall not be liable for any loss, cost, damage or expense suffered or incurred
by Mokulele because of the failure or inability to take or consent to the taking
of any action on account of any such infringements, imitations, challenges or
because of the failure of any such action or proceeding.  If Shuttle shall
commence any action or legal proceeding on account of such infringements,
imitations or challenges, Mokulele agrees to provide all reasonable assistance
requested by Shuttle in preparing for and prosecuting the same.
 
5.           Revocation of License.  Shuttle shall have the right to cancel the
license provided herein in whole or in part at any time and for any reason, in
which event all terminated rights to use the Shuttle Marks provided Mokulele
herein shall revert to Shuttle and the Shuttle Marks shall not be used by
Mokulele in connection with any operations of Mokulele.  Mokulele shall cease
all use of the Shuttle Marks in all respects upon the last Covered Aircraft
being withdrawn from this Agreement.  Mokulele shall not thereafter make use of
any word, words, term, design, name or mark confusingly similar to the Shuttle
Marks or take actions that otherwise may infringe the Shuttle Marks.
 
6.           Assignment.  The non-exclusive license granted by Shuttle to
Mokulele is personal to Mokulele and may not be assigned, sub-licensed or
transferred by Mokulele in any manner without the written consent of a duly
authorized representative of Shuttle.
 
7.           Shuttle Marks.  The Shuttle Marks shall be as provided to Mokulele
prior to the commencement of the Term.
 
8.           Survival.  The provisions of this Exhibit F shall survive the
termination of this Agreement for a period of six years.
 

                                                            
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
Reasonable Operating Constraints
 
The schedules for the Covered Aircraft shall meet all of the following quarterly
average requirements:
 
1.           Minimum & Maximum Scheduling Parameters:
 

 
Minimum
Maximum
Scheduled Block Hours per Aircraft per day
[*]
[*]
Scheduled Cycles per Aircraft per day
[*]
[*]
     

Note:  the above minimum and maximum schedule parameters apply only to those
Covered Aircraft in scheduled service, not to the Spare Aircraft.
 
2.           Aircraft Maintenance and Crew Requirements.
 
Mokulele agrees to take into consideration Shuttle’s operational requirements
for overnight maintenance and crew productivity (including, where feasible,
mid-day flights into Shuttle crew base cities for crew exchanges) and legality.
 
Mokulele shall produce a Final Monthly Schedule in cooperation with Shuttle that
meets the following location and minimum hour requirements for overnight
aircraft:
 
(i)           each of the Covered Aircraft will remain overnight at Honolulu
International Airport (HNL) for normal maintenance; and
 
(ii)           each of the Covered Aircraft shall remain overnight for at least
10 hours (as measured by the time from the last terminating flight to the first
originating flight).
 
3.           Maintenance Bases.
 
Shuttle will establish a crew base and a maintenance base for line and overnight
aircraft maintenance work at Honolulu International Airport (HNL).  Provided
that Mokulele provides adequate hangar space, such maintenance base will be
sufficient to perform intermediate maintenance checks, clear minimum equipment
list and configuration deviation list items, and perform general maintenance,
trouble shooting, and component removals and repairs.
 
4.           Crew Overnights.
 
The schedule may allow for single overnights, multiple overnights, staged, and
continuous duty overnights of crews in outstations, provided, should Mokulele
schedule continuous duty overnights or staged crews, incremental hotel and per
diem costs related to such continuous duty overnights or staged crews will be
billed by Shuttle to Mokulele in arrears as a Pass Thru costs [*].  Mokulele
reserves the right to review Shuttle’s crew schedules to ensure efficient and
economic crew scheduling and agrees to negotiate economic settlement with
Shuttle for schedule changes that materially affect crew utilization or line
maintenance requirements.
 
5.           Charter Flights Sold by Mokulele.
 
Mokulele may schedule, price and sell Charter Flights using the Covered
Aircraft, provided Shuttle receives 60 days’ advance notice of the tentative
dates and times of such Charter Flights and the final dates are built into the
Final Monthly Schedule.  Mokulele may also request Shuttle to consider ad hoc
Charter Flights or extra sections.  Mokulele agrees to compensate Shuttle for
any additional operating costs of the Charter Flights, including but not limited
to aircraft ferry costs and unproductive crew time, as such costs are provided
to Mokulele at the time Mokulele provides notice to Shuttle of the Charter
Flights, or sufficiently in advance of Mokulele’s bid for the Charter Flight to
allow such costs to be passed through to the charterer.
 
*Confidential

                                                   
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
Financial Projections
 
(see attached)
 

                                                        
 
 

--------------------------------------------------------------------------------

 
